In an action by plaintiff wife for a judicial separation, she appeals from an order of the Supreme Court, Kings County, dated February 8, 1963, which denied her motion for alimony, pendente lite, and counsel fees, “without prejudice to a renewal thereof upon proper papers.” Order reversed, without costs, and plaintiff’s motion granted to the extent of (a) directing the defendant husband to pay plaintiff for her temporary support the sum of $30 a week, commencing as of December 28, 1962 (the date when her motion was made returnable) ; and (b) referring the question of counsel fees to the Justice presiding upon the trial of the action. In our opinion, it was improper to deny plaintiff’s motion and, under all the circumstances, plaintiff was entitled to an award as indicated. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.